In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1285V
                                        (not to be published)


    BRENDA TATARO, as administrator for
    the Estate of Sally J. Silver,                              Chief Special Master Corcoran


                         Petitioner,                            Filed: August 4, 2022
    v.
                                                                Special Processing Unit                 (SPU);
    SECRETARY OF HEALTH AND                                     Attorney’s Fees and Costs
    HUMAN SERVICES,

                         Respondent.


Christine Smith, Law Office of Christine M. Smith, R.N., MSN, Manchester, N.H, for
Petitioner.

Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

      On August 27, 2019, Sally J. Silver, 2 filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 3 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration as a result of an influenza vaccine she received on September 14, 2017.


1 Because this unpublished Decision contains a reasoned explanation for the action in this case, I am

required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  Brenda Tatro was substituted for Petitioner after her death. See ECF No. 22 and ECF No. 42.

3
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
(Petition at ¶¶ 2, 4). On January 24, 2022, a decision was issued awarding compensation
to Petitioner based on the Respondent’s proffer. (ECF No. 52).

       Petitioner has now filed a motion for attorney’s fees and costs, dated June 1, 2022,
requesting a total award of $17,501.01 (representing $16,847.40 in fees and $653.61 in
costs). (ECF No. 52-2). In accordance with General Order No. 9, Petitioner filed a signed
statement indicating that Petitioner incurred no out-of-pocket expenses. (ECF No. 52-4).
Respondent reacted to the motion on June 2, 2022, indicating that he is satisfied that the
statutory requirements for an award of attorney’s fees and costs are met in this case, but
deferring resolution of the amount to be awarded at the Court’s discretion. (ECF No. 53).
Petitioner did not file a reply thereafter.

        On July 12, 2022, a scheduling order was filed requesting Petitioner provide
supporting documentation in their request for attorney costs. (ECF No. 54). On July 26,
2022, Petitioner filed the requested documentation and stated a clerical error was made
in their Motion for Attorney Fees and Costs and now requests the revised amount of
$506.31. (ECF No. 55).

      I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $17,382.76 (representing $16,847.40 in fees and $535.36 in costs) as a
lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel. In
the absence of a timely-filed motion for review (see Appendix B to the Rules of the Court),
the Clerk shall enter judgment in accordance with this decision. 4

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




4 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 2